359 S.W.3d 563 (2012)
Ernest L. HINES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73324.
Missouri Court of Appeals, Western District.
February 28, 2012.
Frederick J. Ernst, for Appellant.
John M. Reeves, for Respondent.
Before Division Three: JAMES M. SMART, Presiding Judge, VICTOR C. HOWARD and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Ernest Hines appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Hines sought to vacate his convictions for three counts of burglary in the second degree, section *564 569.170, RSMo 2000, and concurrent sentences of six years imprisonment on each count. He claims that defense counsel was ineffective for failing to provide him with the depositions of two police officers, which indicated that the arresting officer lacked probable cause to arrest him. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of the motion court is affirmed. Rule 84.16(b).